No. 04-99-00212-CR

Ralph Edward SHEPPHARD,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CR-1414
Honorable Sharon MacRae, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	May 26, 1999


DISMISSED FOR LACK OF JURISDICTION

	Ralph Edward Shepphard was convicted of intoxication manslaughter and was sentenced on
February 10, 1999. Shepphard did not file a motion for new trial, and the deadline for filing a notice
of appeal was therefore March 13, 1999. Tex. R. App. P. 26.2(a)(1). The deadline for filing a motion
for extension of time to file the notice of appeal was March 29, 1999. Tex. R. App. P. 26.3. No
motion for extension was filed; however, Shepphard filed a notice of appeal on March 19, 1999 and,
      on April 28, 1999, after this court issued a show cause order, Shepphard filed a motion for leave
to file a motion for extension of time to file his notice of appeal.

	Because the notice of appeal in this case was not timely filed, we lack jurisdiction to entertain
the appeal.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth
Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus
pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-time appeals from
felony convictions).  Accordingly, we dismiss this appeal and Shepphard's motion for leave to file a
motion for extension of time for want of jurisdiction.

							PER CURIAM

DO NOT PUBLISH